

113 HR 3738 IH: Broadening Opportunities Through Education Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3738IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Edwards (for herself, Mr. Delaney, and Mr. Honda) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to award grants to States that enact State laws that will make school attendance compulsory through the age of 17.1.Short titleThis Act may be cited as the Broadening Opportunities Through Education Act.2.Grant program for States with compulsory school attendance through the age of 17(a)Program authorizedFrom the amounts appropriated to carry out this Act and not later than 90 days after such amounts are appropriated, the Secretary of Education shall award grants, on a competitive basis, to States with approved applications under subsection (b) to assist such States in improving secondary school programs.(b)ApplicationTo be eligible to receive a grant under this Act, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(1)a description of the State law that the State has enacted that makes school attendance in the State compulsory through the age of 17 (except in cases of individuals who complete the secondary school graduation requirements of the State prior to attaining such age) including a description of any other exemptions to such law; and(2)a description of how the State will use the grant to carry out or improve secondary school programs in the State.(c)Uses of fundsA State that receives a grant under this Act shall use such grant to improve secondary school programs in the State, such as by—(1)establishing or expanding work-based programs that integrate academic and career-based skills through career and technical training, linked learning pathways, school-registered apprenticeships, and other career-training programs;(2)implementing an early warning indicator system to help high schools, and their feeder middle schools, to identify struggling students and create a system of evidence-based interventions;(3)providing evidence-based grade and school transition programs and supports, including through curricula alignment;(4)personalizing the school experience and increasing student engagement by providing service-learning, experiential, and work-based and other learning opportunities;(5)providing extended-learning opportunities, by the school day, week, or year to increase the total number of school hours to include additional time for instruction in academic subjects and enrichment; or(6)increasing student supports through activities such as student advisories, school counseling opportunities, and one-to-one mentoring.(d)DefinitionsFor purposes of this Act:(1)ESEA termsThe terms secondary school and State have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)SecretaryThe term Secretary means the Secretary of Education.